Exhibit 10.58

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT

(this "Agreement") dated as of the Effective Date between SILICON VALLEY BANK, a
California corporation ("Bank"), and CENTILLIUM COMMUNICATIONS, INC., a Delaware
corporation ("Borrower"), provides the terms on which Bank shall lend to
Borrower and Borrower shall repay Bank. The parties agree as follows:



ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

LOAN AND TERMS OF PAYMENT

2.1    Promise to Pay

. Borrower hereby unconditionally promises to pay Bank the outstanding principal
amount of all Credit Extensions and accrued and unpaid interest thereon as and
when due in accordance with this Agreement.



2.1.1    Revolving Advances

.



Availability. Subject to the terms and conditions of this Agreement, Bank shall
make Advances not exceeding the Availability Amount. Amounts borrowed under the
Revolving Line may be repaid and, prior to the Revolving Line Maturity Date,
reborrowed, subject to the applicable terms and conditions precedent herein.

Termination; Repayment. The Revolving Line terminates on the Revolving Line
Maturity Date, when the principal amount of all Advances, the unpaid interest
thereon, and all other Obligations relating to the Revolving Line shall be
immediately due and payable.

2.1.2    Letters of Credit Sublimit

.



As part of the Revolving Line, Bank shall issue or have issued Letters of Credit
for Borrower's account. The face amount of outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve) may not exceed the Availability Amount. Such aggregate amounts utilized
hereunder shall at all times reduce the amount otherwise available for Advances
under the Revolving Line. If, on the Revolving Maturity Date or upon the
occurrence of an Event of Default, there are any outstanding Letters of Credit,
then on such date Borrower shall provide to Bank cash collateral in an amount
equal to 105% of the face amount of all such Letters of Credit plus all
interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment), to secure all of the
Obligations relating to said Letters of Credit. All Letters of Credit shall be
in form and substance acceptable to Bank in its sole discretion and shall be
subject to the terms and conditions of Bank's standard Application and Letter of
Credit Agreement (the "Letter of Credit Application"). Borrower agrees to
execute any further documentation in connection with the Letters of Credit as
Bank may reasonably request. Borrower further agrees to be bound by the
regulations and interpretations of the issuer of any Letters of Credit
guarantied by Bank and opened for Borrower's account or by Bank's
interpretations of any Letter of Credit issued by Bank for Borrower's account,
and Borrower understands and agrees that Bank shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following
Borrower's instructions or those contained in the Letters of Credit or any
modifications, amendments, or supplements thereto.

The obligation of Borrower to immediately reimburse Bank for drawings made under
Letters of Credit shall be absolute, unconditional, and irrevocable, and shall
be performed strictly in accordance with the terms of this Agreement, such
Letters of Credit, and the Letter of Credit Application.

Borrower may request that Bank issue a Letter of Credit payable in a Foreign
Currency. If a demand for payment is made under any such Letter of Credit, Bank
shall treat such demand as an Advance to Borrower of the equivalent of the
amount thereof (plus fees and charges in connection therewith such as wire,
cable,

--------------------------------------------------------------------------------



SWIFT or similar charges) in Dollars at the then-prevailing rate of exchange in
San Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

To guard against fluctuations in currency exchange rates, upon the issuance of
any Letter of Credit payable in a Foreign Currency, Bank shall create a reserve
(the "Letter of Credit Reserve") under the Revolving Line in an amount equal to
ten percent (10%) of the face amount of such Letter of Credit. The amount of the
Letter of Credit Reserve may be adjusted by Bank from time to time to account
for fluctuations in the exchange rate. The availability of funds under the
Revolving Line shall be reduced by the amount of such Letter of Credit Reserve
for as long as such Letter of Credit remains outstanding.

2.1.3    Foreign Exchange Sublimit

. As part of the Revolving Line, Borrower may enter into foreign exchange
contracts with Bank under which Borrower commits to purchase from or sell to
Bank a specific amount of Foreign Currency (each, a "
FX Forward Contract
") on a specified date (the "
Settlement Date
"). FX Forward Contracts shall have a Settlement Date of at least one (1) FX
Business Day after the contract date and shall be subject to a reserve of ten
percent (10%) of each outstanding FX Forward Contract in a maximum aggregate
amount up to the Availability Amount (the "
FX Reserve
"). The aggregate amount of FX Forward Contracts at any one time may not exceed
ten (10) times the amount of the FX Reserve. The obligations of Borrower
relating to this section may not exceed the Availability Amount.



2.1.4    Cash Management Services Sublimit

. Borrower may use up to the Availability Amount (the "
Cash Management Services Sublimit
") of the Revolving Line for Bank's cash management services which may include
merchant services, direct deposit of payroll, business credit card, and check
cashing services identified in Bank's various cash management services
agreements (collectively, the "
Cash Management Services
"). Any amounts Bank pays on behalf of Borrower or any amounts that are not paid
by Borrower for any Cash Management Services will be treated as Advances under
the Revolving Line and will accrue interest at the interest rate applicable to
Advances.



2.2    Overadvances

. If, at any time, the aggregate amount of the Credit Extensions under Sections
2.1.1, 2.1.2, 2.1.3 and 2.1.4 exceed the Revolving Line, Borrower shall
immediately pay to Bank in cash such excess.



2.3    Payment of Interest on the Credit Extensions

.



Interest Rate. Subject to Section 2.3(b), the principal amount outstanding under
the Revolving Line shall accrue interest at a floating per annum rate equal to
the Prime Rate, which interest shall be payable monthly in accordance with
Section 2.3(f) below.

Default Rate. Immediately upon the occurrence and during the continuance of an
Event of Default, Obligations shall bear interest at a rate per annum which is
two percentage points above the rate effective immediately before the Event of
Default (the "Default Rate"). Payment or acceptance of the increased interest
rate provided in this Section 2.3(b) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Bank.

Adjustment to Interest Rate. Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change. Bank
shall notify Borrower promptly of any such changes to the interest rate.

365-Day Year. Interest shall be computed on the basis of a 365-day year for the
actual number of days elapsed.

Debit of Accounts. Bank may debit any of Borrower's Deposit Accounts, including
the Designated Deposit Account, for principal and interest payments or any other
amounts Borrower owes Bank when due. These debits shall not constitute a
set-off.

Payments. Unless otherwise provided, interest is payable monthly on the 1st
calendar day of each month. Payments of principal and/or interest received after
12:00 p.m. Pacific time are considered received at the opening of business on
the next Business Day. When a payment is due on a day that is not a

-2-

--------------------------------------------------------------------------------



Business Day, the payment is due the next Business Day and additional fees or
interest, as applicable, shall continue to accrue.

2.4    Fees

. Borrower shall pay to Bank:



Commitment Fee. A fully earned, non-refundable commitment fee of $75,000 (with
$37,500 to be paid on the Effective Date and the remaining $37,500 to be paid on
the Revolving Line Maturity Date);

Letter of Credit Fee. Bank's customary fees and expenses for the issuance or
renewal of Letters of Credit, including, without limitation, a Letter of Credit
Fee of two percent (2%) per annum of the face amount of each Letter of Credit
issued, upon the issuance, each anniversary of the issuance, and the renewal of
such Letter of Credit; and

Unused Revolving Line Facility Fee. A fee (the "Unused Revolving Line Facility
Fee"), payable quarterly, in arrears, on a calendar year basis, in an amount
equal to one-half of one percent (0.50%) per annum of the average unused portion
of the Revolving Line, as determined by Bank. Borrower shall not be entitled to
any credit, rebate or repayment of any Unused Revolving Line Facility Fee
previously earned by Bank pursuant to this Section notwithstanding any
termination of the Agreement or the suspension or termination of Bank's
obligation to make loans and advances hereunder; and

Bank Expenses. All Bank Expenses incurred through and after the Effective Date,
when due.

CONDITIONS OF LOANS

3.1    Conditions Precedent to Initial Credit Extension

. Bank's obligation to make the initial Credit Extension is subject to the
condition precedent that Bank shall have received, in form and substance
satisfactory to Bank, such documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate, including, without
limitation:



Borrower shall have delivered duly executed original signatures to the Loan
Documents to which it is a party;

[Intentionally Blank];

Borrower shall have delivered its Operating Documents and a good standing
certificate of Borrower certified by the Secretaries of State of the States of
Delaware and California as of a date no earlier than thirty (30) days prior to
the Effective Date;

Borrower shall have delivered duly executed original signatures to the completed
Borrowing Resolutions for Borrower;



Bank shall have received certified copies, dated as of a recent date, of
financing statement searches, as Bank shall request, accompanied by written
evidence (including any UCC termination statements) that the Liens indicated in
any such financing statements either constitute Permitted Liens or have been or,
in connection with the initial Credit Extension, will be terminated or released;



Borrower shall have delivered the Perfection Certificate(s) executed by
Borrower;

Borrower shall have delivered a landlord's waiver and consent executed by
UCM/Stephens-Fremont, LLC in favor of Bank;

Borrower shall have delivered a legal opinion of Borrower's counsel dated as of
the Effective Date together with the duly executed original signatures thereto;

-3-

--------------------------------------------------------------------------------



Borrower shall have delivered the insurance policies and/or endorsements
required pursuant to Section 6.5 hereof are in full force and effect, together
with appropriate evidence showing loss payable and/or additional insured clauses
or endorsements in favor of Bank; and

Borrower shall have paid the fees and Bank Expenses then due as specified in
Section 2.4 hereof.

3.2    Conditions Precedent to all Credit Extensions

. Bank's obligations to make each Credit Extension, including the initial Credit
Extension, is subject to the following:



except as otherwise provided in Section 3.4(a), timely receipt of an executed
Payment/Advance Form;

the representations and warranties in Section 5 shall be true in all material
respects on the date of the Payment/Advance Form and on the Funding Date of each
Credit Extension; provided, however, that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Default or Event of Default shall have occurred and be continuing or result from
the Credit Extension. Each Credit Extension is Borrower's representation and
warranty on that date that the representations and warranties in Section 5
remain true in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; and

in Bank's sole discretion, there has not been a Material Adverse Change since
June 30, 2007.

3.3    Covenant to Deliver

.



Borrower agrees to deliver to Bank each item required to be delivered to Bank
under this Agreement as a condition to any Credit Extension. Borrower expressly
agrees that the extension of a Credit Extension prior to the receipt by Bank of
any such item shall not constitute a waiver by Bank of Borrower's obligation to
deliver such item, and any such extension in the absence of a required item
shall be in Bank's sole discretion.

3.4    Procedures for Borrowing

.



Advances. Subject to the prior satisfaction of all other applicable conditions
to the making of an Advance set forth in this Agreement, to obtain an Advance
(other than Advances under Sections 2.1.2 or 2.1.4), Borrower shall notify Bank
(which notice shall be irrevocable) by electronic mail, facsimile, or telephone
by 12:00 p.m. Pacific time on the Funding Date of the Advance. Together with any
such electronic or facsimile notification, Borrower shall deliver to Bank by
electronic mail or facsimile a completed Payment/Advance Form executed by a
Responsible Officer or his or her designee. Bank may rely on any telephone
notice given by a person whom Bank believes is a Responsible Officer or
designee. Bank shall credit Advances to the Designated Deposit Account on the
same day as it receives such notice from Borrower if Bank receives a timely
notice as described immediately above. Bank may make Advances under this
Agreement based on instructions from a Responsible Officer or his or her
designee or without instructions if the Advances are necessary to meet
Obligations which have become due.

CREATION OF SECURITY INTEREST

4.1    Grant of Security Interest

. Borrower hereby grants Bank, to secure the payment and performance in full of
all of the Obligations, a continuing security interest in, and pledges to Bank,
the Collateral, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof. Borrower represents, warrants,
and covenants that the security interest granted herein is and shall at all
times continue to be a first priority perfected security interest in the
Collateral (subject only to Permitted Liens that may have superior priority to
Bank's Lien under this Agreement). If Borrower shall acquire a commercial tort
claim, Borrower shall promptly notify Bank in a writing signed by Borrower of
the general details thereof and grant to

-4-

--------------------------------------------------------------------------------



Bank in such writing a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance reasonably satisfactory to Bank.

If this Agreement is terminated, Bank's Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations and at such time
as Bank's obligation to make Credit Extensions has terminated, Bank shall, at
Borrower's sole cost and expense, release its Liens in the Collateral and all
rights therein shall revert to Borrower.

4.2    Authorization to File Financing Statements

. Borrower hereby authorizes Bank to file financing statements, without notice
to Borrower, with all appropriate jurisdictions to perfect or protect Bank's
interest or rights hereunder, including a notice that any disposition of the
Collateral, by either Borrower or any other Person, shall be deemed to violate
the rights of Bank under the Code.



REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1    Due Organization and Authorization

. Borrower and each of its Subsidiaries are duly existing and in good standing
in their respective jurisdictions of formation and are qualified and licensed to
do business and are in good standing in any jurisdiction in which the conduct of
their business or their ownership of property requires that they be qualified
except where the failure to do so could not reasonably be expected to have a
material adverse effect on Borrower's business. In connection with this
Agreement, Borrower has delivered to Bank completed certificates in form and
substance reasonably satisfactory to Bank signed by Borrower, entitled
"Perfection Certificate". Borrower represents and warrants to Bank that (a)
Borrower's exact legal name is that indicated on the Perfection Certificate and
on the signature page hereof; (b) Borrower is an organization of the type and is
organized in the jurisdiction set forth in the Perfection Certificate; (c) the
Perfection Certificate accurately sets forth Borrower's organizational
identification number or accurately states that Borrower has none; (d) the
Perfection Certificate accurately sets forth Borrower's place of business, or,
if more than one, its chief executive office as well as Borrower's mailing
address (if different than its chief executive office); (e) Borrower (and each
of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete.



The execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with Borrower's organizational documents, nor
constitute an event of default under any material agreement by which Borrower is
bound. Borrower is not in default under any agreement to which it is a party or
by which it is bound in which the default could reasonably be expected to have a
material adverse effect on Borrower's business.

5.2    Collateral

. Borrower has good title to, has rights in, and the power to transfer each item
of the Collateral upon which it purports to grant a Lien hereunder, free and
clear of any and all Liens except Permitted Liens. Borrower has no Deposit
Accounts other than the Deposit Accounts with Bank, the Deposit Accounts, if
any, described in the Perfection Certificate delivered to Bank in connection
herewith, or of which Borrower has given Bank notice and taken such actions as
are necessary to give Bank a perfected security interest therein.



The Collateral is not in the possession of any third party bailee locations in
the United States (such as a warehouse) except as otherwise provided in the
Perfection Certificate. None of the components of the Collateral shall be
maintained at locations other than as provided in the Perfection Certificate or
as Borrower has given Bank notice pursuant to Section 7.2. In the event that
Borrower, after the date hereof, intends to store or otherwise deliver any
portion of the Collateral to a bailee located within the United States, then
Borrower will first receive the written consent of Bank and such bailee must
execute and deliver a bailee agreement in form and substance satisfactory to
Bank in its sole discretion.

Borrower is the owner or licensee of its intellectual property except as
previously disclosed to Bank and except for non-exclusive licenses granted to
its customers in the ordinary course of business. Each patent is valid and
enforceable, and no part of the intellectual property has been judged invalid or
unenforceable, in whole or in part, and to the best of Borrower's knowledge, no
claim has been made that any part of the intellectual property violates the
rights of any third party except to the extent such claim could not reasonably
be expected to have a material adverse effect on Borrower's business.

-5-

--------------------------------------------------------------------------------

5.3    Intentionally Blank

.

5.4    Litigation

. Except as disclosed on the Disclosure Schedules, there are no other actions or
proceedings pending or, to the knowledge of the Responsible Officers, threatened
in writing by or against Borrower or any of its Subsidiaries involving more than
$100,000.



5.5    No Material Deviation in Financial Statements

. All consolidated financial statements for Borrower and any of its Subsidiaries
delivered to Bank fairly present in all material respects Borrower's
consolidated financial condition and Borrower's consolidated results of
operations. There has not been any material deterioration in Borrower's
consolidated financial condition since the date of the most recent financial
statements submitted to Bank.



5.6    Solvency

. The fair salable value of Borrower's assets (including goodwill minus
disposition costs) exceeds the fair value of its liabilities; Borrower is not
left with unreasonably small capital after the transactions in this Agreement;
and Borrower is able to pay its debts (including trade debts) as they mature.



5.7    Regulatory Compliance

. Borrower is not an "investment company" or a company "controlled" by an
"investment company" under the Investment Company Act. Borrower is not engaged
as one of its important activities in extending credit for margin stock (under
Regulations T and U of the Federal Reserve Board of Governors). Borrower has
complied in all material respects with the Federal Fair Labor Standards Act.
Borrower has not violated any laws, ordinances or rules, the violation of which
could reasonably be expected to have a material adverse effect on its business.
None of Borrower's or any of its Subsidiaries' properties or assets has been
used by Borrower or any Subsidiary or, to the best of Borrower's knowledge, by
previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than legally. Borrower and each of its
Subsidiaries have obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all government
authorities that are necessary to continue its business as currently conducted.



5.8    Subsidiaries; Investments

. Borrower does not own any stock, partnership interest or other equity
securities except for Permitted Investments.



5.9    Tax Returns and Payments; Pension Contributions

. Borrower has timely filed all required tax returns and reports, and Borrower
has timely paid all foreign, federal, state and local taxes, assessments,
deposits and contributions owed by Borrower. Borrower may defer payment of any
contested taxes, provided that Borrower (a) in good faith contests its
obligation to pay the taxes by appropriate proceedings promptly and diligently
instituted and conducted, (b) notifies Bank in writing of the commencement of,
and any material development in, the proceedings, and (c) posts bonds or takes
any other steps required to prevent the governmental authority levying such
contested taxes from obtaining a Lien upon any of the Collateral that is other
than a "Permitted Lien". Borrower is unaware of any claims or adjustments
proposed for any of Borrower's prior tax years which could result in additional
taxes becoming due and payable by Borrower. Borrower has paid all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms, and Borrower has not withdrawn from
participation in, and has not permitted partial or complete termination of, or
permitted the occurrence of any other event with respect to, any such plan which
could reasonably be expected to result in any liability of Borrower, including
any liability to the Pension Benefit Guaranty Corporation or its successors or
any other governmental agency.



5.10    Use of Proceeds

. Borrower shall use the proceeds of the Credit Extensions as working capital
and to fund its general business requirements.



5.11    Designation of Indebtedness under this Agreement as Senior Indebtedness

.



All principal of, interest (including all interest accruing after the
commencement of any bankruptcy or similar proceeding, whether or not a claim for
post-petition interest is allowable as a claim in any such proceeding), and all
fees, costs, expenses and other amounts accrued or due under this Agreement
shall constitute "Designated Senior Indebtedness" (if applicable) under the
terms of any indenture to which it is a party.

5.12    Full Disclosure

. No written representation, warranty or other statement of Borrower in any
certificate or written statement given to Bank, as of the date such
representations, warranties, or other statements were made, taken together with
all such written certificates and written statements given to Bank, contains any

-6-

--------------------------------------------------------------------------------



untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
misleading (it being recognized by Bank that the projections and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ from the projected or forecasted
results).

AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1    Government Compliance

. Borrower shall, and shall cause each of its Subsidiaries to, maintain its
legal existence and good standing in its jurisdiction of formation and each
jurisdiction in which the nature of its business requires them to be so
qualified, except where the failure to take such action would not reasonably be
expected to have a material adverse effect on Borrower's and its Subsidiaries'
business or operations, taken as a whole;
provided
, that (a) the legal existence of any Subsidiary that is not a Guarantor may be
terminated or permitted to lapse, and any qualification of such Subsidiary to do
business may be terminated or permitted to lapse, if, in the good faith judgment
of Borrower, such termination or lapse is in the best interests of Borrower and
its Subsidiaries, taken as a whole, and (b) Borrower may not permit its
qualification to do business in the jurisdiction of its chief executive office
to terminate or lapse; and
provided
,
further
, that this Section 6.2 shall not be construed to prohibit any other transaction
that is otherwise permitted in Section 7 of this Agreement.



Borrower shall comply, and shall have each Subsidiary comply, with all laws,
ordinances and regulations to which it is subject, noncompliance with which
could have a material adverse effect on Borrower's business.

6.2    Financial Statements, Reports, Certificates

.



(a) Deliver to Bank: (i) if there any Credit Extensions outstanding, as soon as
available, but no later than thirty (30) days after the last day of each month,
a company-prepared consolidated balance sheet and income statement covering
Borrower's consolidated operations during the period certified by a Responsible
Officer and in a form acceptable to Bank; (ii) as soon as available, but no
later than five (5) days after filing with the Securities Exchange Commission,
the Borrower's 10K and in no event later than 90 days of such fiscal year end
(provided further, if the Securities Exchange Commission provides the Borrower
an extension with respect to the filing of any audited annual consolidated
financial statements, Company shall deliver to Bank a Company prepared
consolidated balance sheet and income statement no later than 90 days of such
fiscal year end), 10Q and in no event no later than 45 days of such fiscal
quarter end (provided further, if the Securities Exchange Commission provides
the Borrower an extension with respect to the filing of any quarterly
consolidated financial statements, Company shall deliver to Bank a Company
prepared consolidated balance sheet and income statement no later than 45 days
of such fiscal quarter end), and 8K reports; (iii) together with delivery of the
items referenced in clauses (i) and (ii) above, a duly completed Compliance
Certificate signed by a Responsible Officer setting forth calculations showing
compliance with the financial covenants set forth in this Agreement; (iv) within
45 days after the end of each fiscal year, annual financial projections (which
shall include quarterly projected balance sheets, income statements and cash
flow statements) for the following fiscal year as approved by Borrower's board
of directors, together with any related business forecasts used in the
preparation of such annual financial projections; (v) a prompt report of any
legal actions pending or threatened against Borrower or any Subsidiary that
could result in damages or costs to Borrower or any Subsidiary of $100,000 or
more; and (vi) budgets, sales projections, operating plans or other financial
information Bank reasonably requests.

Borrower's 10K, 10Q, and 8K reports required to be delivered pursuant to Section
6.2(a)(ii) shall be deemed to have been delivered on the date on which Borrower
posts such report or provides a link thereto on Borrower's or another website on
the Internet; provided, that Borrower shall provide paper copies to Bank of the
Compliance Certificates required by Section 6.2(a)(iii).

(b) Within 45 days after the last day of each quarter (provided however, if
there any Credit Extensions outstanding, then within 30 days after the last day
of each month), Borrower will deliver to Bank (i) an accounts receivable aging
report, by due date and (iii) an accounts payable schedule.

(c) Allow Bank to audit Borrower's Collateral at Borrower's expense upon the
occurrence and during the continuance of an Event of Default. Such audits shall
be conducted at request of Bank.

-7-

--------------------------------------------------------------------------------

6.3    vEngines, Inc

. Borrower shall deliver to Bank the original stock certificate of vEngines,
Inc. evidencing all of Borrower's equity interest therein (along with a stock
power, executed in blank), no later than 10 days after the Effective Date.

6.4    Taxes; Pensions

. Make, and cause each of its Subsidiaries to make, timely payment of all
foreign, federal, state, and local taxes or assessments (other than taxes and
assessments which Borrower is contesting pursuant to the terms of Section 5.9
hereof) and shall deliver to Bank, on demand, appropriate certificates attesting
to such payments, and pay all amounts necessary to fund all present pension,
profit sharing and deferred compensation plans in accordance with their terms.



6.5    Insurance

. Keep its business and the Collateral insured for risks and in amounts standard
for companies in Borrower's industry and location and as Bank may reasonably
request. Insurance policies shall be in a form, with companies, and in amounts
that are satisfactory to Bank. All property policies shall have a lender's loss
payable endorsement showing Bank as an additional lender loss payee and waive
subrogation against Bank, and all liability policies shall show, or have
endorsements showing, Bank as an additional insured. All policies (or the loss
payable and additional insured endorsements) shall provide that the insurer must
give Bank at least twenty (20) days notice before canceling, amending, or
declining to renew its policy. At Bank's request, Borrower shall deliver
certified copies of policies and evidence of all premium payments. Proceeds
payable under any policy shall, at Bank's option, be payable to Bank on account
of the Obligations. Notwithstanding the foregoing, (a)(x) so long as no Event of
Default has occurred and is continuing, Borrower shall have the option of
applying the proceeds of any casualty policy up to $50,000, in the aggregate,
toward the replacement or repair of destroyed or damaged property; provided that
any such replaced or repaired property (i) shall be of equal or like value as
the replaced or repaired Collateral and (ii) shall be deemed Collateral in which
Bank has been granted a first priority security interest, and (b)(y) after the
occurrence and during the continuance of an Event of Default, all proceeds
payable under such casualty policy shall, at the option of Bank, be payable to
Bank on account of the Obligations. If Borrower fails to obtain insurance as
required under this Section 6.5 or to pay any amount or furnish any required
proof of payment to third persons and Bank, Bank may make all or part of such
payment or obtain such insurance policies required in this Section 6.5, and take
any action under the policies Bank deems prudent.



6.6    Operating Accounts

.



Maintain its and the Guarantors' primary depository and operating accounts with
Bank and Bank's affiliates.

Provide Bank five (5) days' prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or its Affiliates. In addition, for each Collateral Account that Borrower at any
time maintains, Borrower shall cause the applicable bank or financial
institution (other than Bank) at or with which any Collateral Account is
maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Bank's Lien in
such Collateral Account in accordance with the terms hereunder. The provisions
of the previous sentence shall not apply to Deposit Accounts exclusively used
for payroll, payroll taxes and other employee wage and benefit payments to or
for the benefit of Borrower's employees and identified to Bank by Borrower as
such or Borrower's securities account at Lehman so long as the amounts in such
account does not exceed $100,000 at anytime. Borrower shall deliver to Bank a
fully executed Control Agreement (in form and substance reasonably satisfactory
to Bank) with respect to Borrower's securities account with Credit Suisse no
later than 30 days after the Effective Date.

6.7    Financial Covenants

.



Borrower shall maintain, to be tested as of the last day of each month or
quarter, as applicable, on a consolidated basis with respect to Borrower and its
Subsidiaries:

(a) Quick Ratio. To be tested as of the last day of each month, a ratio of Quick
Assets to aggregate Indebtedness of Borrower and its Subsidiaries of at least
1.50 to 1.0.

(b) Tangible Net Worth. To be tested as of the last day of each quarter, a
Tangible Net Worth of at least (i) for the fiscal quarters ending September 30,
2007 and December 31, 2007, $12,500,000, increasing by 50% of Net Income and 50%
of issuances of equity and the principal amount of Subordinated Debt

-8-

--------------------------------------------------------------------------------

after the Effective Date, and (ii) for each fiscal quarters thereafter,
$11,500,000, increasing by 50% of Net Income and 50% of issuances of equity and
the principal amount of Subordinated Debt after the Effective Date.

6.8    Protection of Intellectual Property Rights

. Borrower shall: (a) protect, defend and maintain the validity and
enforceability of any intellectual property material to Borrower's business; (b)
promptly advise Bank in writing of material infringements of its intellectual
property; and (c) not allow any intellectual property material to Borrower's
business to be abandoned, forfeited or dedicated to the public without Bank's
written consent.

6.9    Litigation Cooperation

. From the date hereof and continuing through the termination of this Agreement,
make available to Bank, without expense to Bank, Borrower and its officers,
employees and agents and Borrower's books and records, to the extent that Bank
may deem them reasonably necessary to prosecute or defend any third-party suit
or proceeding instituted by or against Bank with respect to any Collateral or
relating to Borrower.



6.10    Intentionally Blank

.



6.11    Designated Senior Indebtedness

. Borrower shall designate all principal of, interest (including all interest
accruing after the commencement of any bankruptcy or similar proceeding, whether
or not a claim for post-petition interest is allowable as a claim in any such
proceeding), and all fees, costs, expenses and other amounts accrued or due
under this Agreement as "Designated Senior Indebtedness", or such similar term
(if applicable), in any future Subordinated Debt incurred by Borrower after the
date hereof, if such Subordinated Debt contains such term or similar term and if
the effect of such designation is to grant to Bank the same or similar rights as
granted to Bank as a holder of "Designated Senior Indebtedness" under the
Indenture.



6.12    Further Assurances

. Borrower shall execute any further instruments and take further action as Bank
reasonably requests to perfect or continue Bank's Lien in the Collateral or to
effect the purposes of this Agreement.



NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank's prior written consent:

7.1    Dispositions

. Convey, sell, lease, transfer or otherwise dispose of (collectively "
Transfer
"), or permit any of its Subsidiaries to Transfer, all or any part of its
business or property, except for:



(a) Transfers in the ordinary course of business for reasonably equivalent
consideration;

(b) Transfers to Borrower or any of its Subsidiaries that are Guarantors from
Borrower or any of its Subsidiaries;

(c) Transfers of property in connection with sale-leaseback transactions;

(d) Transfers of property to the extent such property is exchanged for credit
against, or proceeds are promptly applied to, the purchase price of other
property used or useful in the business of Borrower or its Subsidiaries;

(e) Transfers constituting non-exclusive licenses and similar arrangements for
the use of the property of Borrower or its Subsidiaries in the ordinary course
of business and other non-perpetual licenses that may be exclusive in some
respects other than territory (and/or that may be exclusive as to territory only
in discreet geographical areas outside of the United States), but that could not
result in a legal transfer of Borrower's title in the licensed property;

(f) Transfers otherwise permitted by the Loan Documents;

(g) sales or discounting of delinquent accounts in the ordinary course of
business;

(h) Transfers associated with the making or disposition of a Permitted
Investment; and

-9-

--------------------------------------------------------------------------------

(i) Transfers in connection with a permitted acquisition of a portion of the
assets or rights acquired.

7.2    Changes in Business; Change in Control; Jurisdiction of Formation

.

Engage in any material line of business other than those lines of business
conducted by Borrower and its Subsidiaries on the date hereof and any businesses
reasonably related, complementary or incidental thereto or reasonable extensions
thereof; permit or suffer any Change in Control. Borrower will not, without
prior written notice, change its jurisdiction of formation.

7.3    Mergers or Acquisitions

.



Merge or consolidate, or permit any of its Subsidiaries to merge or consolidate,
with any other Person, or acquire, or permit any of its Subsidiaries to acquire,
all or substantially all of the capital stock or property of another Person;
provided however, (a) a Subsidiary which is not a Guarantor may merge or
consolidate into another Subsidiary or Borrower and (b) a Guarantor may merge or
consolidate into another Guarantor or Borrower.

7.4    Indebtedness

. Create, incur, assume, or be liable for any Indebtedness, or permit any
Subsidiary to do so, other than Permitted Indebtedness.



7.5    Encumbrance

. Create, incur, or allow any Lien on any of its property, or assign or convey
any right to receive income, including the sale of any Accounts, or permit any
of its Subsidiaries to do so, except for Permitted Liens, permit any Collateral
not to be subject to the first priority security interest granted herein, or
enter into any agreement, document, instrument or other arrangement (except with
or in favor of Bank) with any Person which directly or indirectly prohibits or
has the effect of prohibiting Borrower or any Subsidiary from assigning,
mortgaging, pledging, granting a security interest in or upon, or encumbering
any of Borrower's or any Subsidiary's intellectual property, except as is
otherwise permitted in Section 7.1 hereof and the definition of "Permitted Lien"
herein.



7.6    Maintenance of Collateral Accounts

. Maintain any Collateral Account except pursuant to the terms of Section 6.6(b)
hereof.



7.7    Distributions; Investments

. (a) Directly or indirectly acquire or own any Person, or make any Investment
in any Person, other than Permitted Investments, or permit any of its
Subsidiaries to do so; or (b) pay any dividends or make any distribution or
payment or redeem, retire or purchase any capital stock other than Permitted
Distributions.



7.8    Transactions with Affiliates

. Directly or indirectly enter into or permit to exist any material transaction
with any Affiliate of Borrower except for (a) transactions that are in the
ordinary course of Borrower's business, upon fair and reasonable terms (when
viewed in the context of any series of transactions of which it may be a part,
if applicable) that are no less favorable to Borrower than would be obtained in
an arm's length transaction with a non-affiliated Person; or (b) transactions
among Borrower and its Subsidiaries and among Borrower's Subsidiaries so long as
no Event of Default exists or could result therefrom.



7.9    Subordinated Debt

. Make or permit any payment on or amendments of any Subordinated Debt, except
(a) payments made with Borrower's capital stock; or (b) amendments to
Subordinated Debt so long as such Subordinated Debt remains subordinated in
right of payment to this Agreement and any Liens securing such Subordinated Debt
remain subordinate in priority to Bank's Lien hereunder.



7.10    Compliance

. Become an "investment company" or a company controlled by an "investment
company", under the Investment Company Act of 1940 or undertake as one of its
important activities extending credit to purchase or carry margin stock (as
defined in Regulation U of the Board of Governors of the Federal Reserve
System), or use the proceeds of any Credit Extension for that purpose; fail to
meet the minimum funding requirements of ERISA, permit a Reportable Event or
Prohibited Transaction, as defined in ERISA, to occur; fail to comply with the
Federal Fair Labor Standards Act or violate any other law or regulation, if the
violation could reasonably be expected to have a material adverse effect on
Borrower's business, or permit any of its Subsidiaries to do so; withdraw or
permit any Subsidiary to withdraw from participation in, permit partial or
complete termination of, or permit the occurrence of any other event with
respect to, any present pension, profit sharing and deferred

-10-

--------------------------------------------------------------------------------



compensation plan which could reasonably be expected to result in any liability
of Borrower, including any liability to the Pension Benefit Guaranty Corporation
or its successors or any other governmental agency.

7.11    Permitted Activities of vEngines, Inc

. Borrower's Subsidiary, vEngines, Inc. shall not (a) incur, directly or
indirectly, any Indebtedness or any other obligation or liability whatsoever;
(b) create or suffer to exist any Lien upon any property or assets now owned or
hereafter acquired by it; (c) engage in any business or activity or own any
assets other than holding one hundred percent (100%) of the capital stock of
Centillium India Private Limited; (d) consolidate with or merge with or into, or
convey, transfer or lease all or substantially all its assets to, any Person;
(e) sell or otherwise dispose of any capital stock of any of its Subsidiaries;
or (f) create or acquire any Subsidiary or make or own any Investment in any
Person other than Centillium India Private Limited.



EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an "Event of
Default") under this Agreement:

8.1    Payment Default

. Borrower fails to (a) make any payment of principal or interest on any Credit
Extension on its due date, or (b) pay any other Obligations within three (3)
Business Days after such Obligations are due and payable. During the cure
period, the failure to cure the payment default is not an Event of Default (but
no Credit Extension will be made during the cure period);



8.2    Covenant Default

.



(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.6,
6.7, 6.11 or violates any covenant in Section 7; or

(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement, any
Loan Documents, and as to any default (other than those specified in Section 8
below) under such other term, provision, condition, covenant or agreement that
can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Grace periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in subsection (a) above;

8.3    Material Adverse Change

. A Material Adverse Change occurs since June 30, 2007;



8.4    Attachment

. (a) Any material portion of Borrower's assets is attached, seized, levied on,
or comes into possession of a trustee or receiver and the attachment, seizure or
levy is not removed in ten (10) days; (b) the service of process upon Borrower
seeking to attach, by trustee or similar process, any funds of Borrower on
deposit with Bank, or any entity under control of Bank (including a subsidiary);
(c) Borrower is enjoined, restrained, or prevented by court order from
conducting a material part of its business; (d) a judgment or other claim in
excess of $500,000 which results in a Lien (other than with respect to claims,
inchoate Liens) on any of Borrower's assets; or (e) a notice of lien, levy, or
assessment is filed against any of Borrower's assets by any government agency
and not paid within ten (10) days after Borrower receives notice provided a
notice described in this subsection (e) that is being contested in good faith
and for which Borrower has made adequate reserves shall not constitute an Event
of Default. These are not Events of Default if stayed or if a bond is posted
pending contest by Borrower (but no Credit Extensions shall be made during the
cure period);



8.5    Insolvency

. Borrower is unable to pay its debts (including trade debts) as they become due
or otherwise becomes insolvent; (b) Borrower begins an Insolvency Proceeding; or
(c) an Insolvency Proceeding is begun against Borrower and not dismissed or
stayed within thirty (30) days (but no Credit Extensions shall be made while of
any of the conditions described in clause (a) exist and/or until any Insolvency
Proceeding is dismissed);



8.6    Other Agreements

. If Borrower fails to (a) make any payment that is due and payable with respect
to any Material Indebtedness and such failure continues after the applicable
grace or notice period, if any,

-11-

--------------------------------------------------------------------------------



specified in the agreement or instrument relating thereto, or (b) perform or
observe any other condition or covenant, or any other event shall occur or
condition exist under any agreement or instrument relating to any Material
Indebtedness, and such failure continues after the applicable grace or notice
period, if any, specified in the agreement or instrument relating thereto and
the effect of such failure, event or condition is to cause the holder or holders
of such Material Indebtedness to accelerate the maturity of such Material
Indebtedness or cause the mandatory repurchase of any Material Indebtedness;

8.7    Judgments

. A judgment or judgments for the payment of money in an amount, individually or
in the aggregate, of at least $500,000 (not covered by independent third-party
insurance) shall be rendered against Borrower and shall remain unsatisfied and
unstayed for a period of ten (10) days after the entry thereof (provided that no
Credit Extensions will be made prior to the satisfaction or stay of such
judgment);



8.8    Misrepresentations

. Borrower or any Person acting for Borrower makes any representation, warranty,
or other statement now or later in this Agreement, any Loan Document or in any
writing delivered to Bank or to induce Bank to enter this Agreement or any Loan
Document, and such representation, warranty, or other statement is incorrect in
any material respect when made;



8.9    Subordinated Debt

. A default or breach occurs under any agreement between Borrower and any
creditor of Borrower that signed a subordination, intercreditor, or other
similar agreement with Bank, or any creditor that has signed such an agreement
with Bank breaches any terms of such agreement; or

8.10    Guaranty

. (a) Any guaranty of any Obligations terminates or ceases for any reason to be
in full force and effect; (b) any Guarantor does not perform any obligation or
covenant under any guaranty of the Obligations; (c) any circumstance described
in Sections 8.3, 8.4, 8.5, 8.7 or 8.8. occurs with respect to any Guarantor;
(d) the liquidation, winding up, or termination of existence of any Guarantor;
or (e) (i) a material impairment in the perfection or priority of Bank's Lien in
the collateral provided by Guarantor or in the value of such collateral or
(ii) a material adverse change in the general affairs, management, results of
operation, condition (financial or otherwise) or the prospect of repayment of
the Obligations occurs with respect to any Guarantor.



BANK'S RIGHTS AND REMEDIES

9.1    Rights and Remedies

. While an Event of Default occurs and continues Bank may, without notice or
demand, do any or all of the following:



declare all Obligations immediately due and payable (but if an Event of Default
described in Section 8.5 occurs all Obligations are immediately due and payable
without any action by Bank);

stop advancing money or extending credit for Borrower's benefit under this
Agreement or under any other agreement between Borrower and Bank;

demand that Borrower (i) deposits cash with Bank in an amount equal to 105% of
the face amount of the aggregate amount of any Letters of Credit remaining
undrawn, as collateral security for the repayment of any future drawings under
such Letters of Credit, and Borrower shall forthwith deposit and pay such
amounts, and (ii) pay in advance all Letter of Credit fees scheduled to be paid
or payable over the remaining term of any Letters of Credit;

terminate any FX Forward Contracts;

settle or adjust disputes and claims directly with Account Debtors for amounts
on terms and in any order that Bank considers advisable, notify any Person owing
Borrower money of Bank's security interest in such funds, and verify the amount
of such account;

make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank's rights
or remedies;

-12-

--------------------------------------------------------------------------------



apply to the Obligations any (i) balances and deposits of Borrower it holds, or
(ii) any amount held by Bank owing to or for the credit or the account of
Borrower;

ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower's labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank's exercise of its rights under this Section, Borrower's
rights under all licenses and all franchise agreements inure to Bank's benefit;

place a "hold" on any account maintained with Bank and/or deliver a notice of
exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;

demand and receive possession of Borrower's Books; and

exercise all rights and remedies available to Bank under the Loan Documents or
at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).

9.2    Power of Attorney

. Borrower hereby irrevocably appoints Bank as its lawful attorney-in-fact,
exercisable upon the occurrence and during the continuance of an Event of
Default, to: (a) endorse Borrower's name on any checks or other forms of payment
or security; (b) sign Borrower's name on any invoice or bill of lading for any
Account or drafts against Account Debtors; (c) settle and adjust disputes and
claims about the Accounts directly with Account Debtors, for amounts and on
terms Bank determines reasonable; (d) make, settle, and adjust all claims under
Borrower's insurance policies; (e) pay, contest or settle any Lien, charge,
encumbrance, security interest, and adverse claim in or to the Collateral, or
any judgment based thereon, or otherwise take any action to terminate or
discharge the same; and (f) transfer the Collateral into the name of Bank or a
third party as the Code permits. Borrower hereby appoints Bank as its lawful
attorney-in-fact to sign Borrower's name on any documents necessary to perfect
or continue the perfection of any security interest regardless of whether an
Event of Default has occurred until all Obligations have been satisfied in full
and Bank is under no further obligation to make Credit Extensions hereunder.
Bank's foregoing appointment as Borrower's attorney in fact, and all of Bank's
rights and powers, coupled with an interest, are irrevocable until all
Obligations have been fully repaid and performed and Bank's obligation to
provide Credit Extensions terminates.



9.3    Accounts Verification; Collection

. If an Event of Default has occurred and is continuing, Bank may notify any
Person owing Borrower money of Bank's security interest in such funds and verify
the amount of such account. After the occurrence of an Event of Default, any
amounts received by Borrower shall be held in trust by Borrower for Bank, and,
if requested by Bank, Borrower shall immediately deliver such receipts to Bank
in the form received from the Account Debtor, with proper endorsements for
deposit.



9.4    Protective Payments

. If Borrower fails to obtain the insurance called for by Section 6.5 or fails
to pay any premium thereon or fails to pay any other amount which Borrower is
obligated to pay under this Agreement or any other Loan Document, Bank may
obtain such insurance or make such payment, and all amounts so paid by Bank are
Bank Expenses and immediately due and payable, bearing interest at the then
highest applicable rate, and secured by the Collateral. Bank will make
reasonable efforts to provide Borrower with notice of Bank obtaining such
insurance at the time it is obtained or within a reasonable time thereafter. No
payments by Bank are deemed an agreement to make similar payments in the future
or Bank's waiver of any Event of Default.



9.5    Application of Payments and Proceeds

. Unless an Event of Default has occurred and is continuing, Bank shall apply
any funds in its possession, whether from Borrower account balances, payments,
or proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, first, to Bank Expenses incurred by Bank in the
exercise of its rights under this Agreement; second, to the interest due upon
any of the Obligations; and third, to the principal of the Obligations and any
applicable fees and other charges, in such order as Bank shall determine in its
sole discretion. Any surplus shall be paid to Borrower or other Persons legally
entitled thereto; Borrower shall remain liable to Bank for any deficiency. If an
Event of Default has occurred and is continuing, Bank may apply any funds in its
possession, whether from Borrower account balances, payments,

-13-

--------------------------------------------------------------------------------



proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations in such order as
Bank shall determine in its sole discretion. Any surplus shall be paid to
Borrower or other Persons legally entitled thereto; Borrower shall remain liable
to Bank for any deficiency. If Bank, in its good faith business judgment,
directly or indirectly enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, Bank shall have the
option, exercisable at any time, of either reducing the Obligations by the
principal amount of the purchase price or deferring the reduction of the
Obligations until the actual receipt by Bank of cash therefor.

9.6    Bank's Liability for Collateral

. So long as Bank complies with reasonable banking practices regarding the
safekeeping of the Collateral in the possession or under the control of Bank,
Bank shall not be liable or responsible for: (a) the safekeeping of the
Collateral; (b) any loss or damage to the Collateral; (c) any diminution in the
value of the Collateral; or (d) any act or default of any carrier, warehouseman,
bailee, or other Person. Borrower bears all risk of loss, damage or destruction
of the Collateral.



9.7    No Waiver; Remedies Cumulative

. Bank's failure, at any time or times, to require strict performance by
Borrower of any provision of this Agreement or any other Loan Document shall not
waive, affect, or diminish any right of Bank thereafter to demand strict
performance and compliance herewith or therewith. No waiver hereunder shall be
effective unless signed by Bank and then is only effective for the specific
instance and purpose for which it is given. Bank's rights and remedies under
this Agreement and the other Loan Documents are cumulative. Bank has all rights
and remedies provided under the Code, by law, or in equity. Bank's exercise of
one right or remedy is not an election, and Bank's waiver of any Event of
Default is not a continuing waiver. Bank's delay in exercising any remedy is not
a waiver, election, or acquiescence.



9.8    Demand Waiver

. Borrower waives demand, notice of default or dishonor, notice of payment and
nonpayment, notice of any default, nonpayment at maturity, release, compromise,
settlement, extension, or renewal of accounts, documents, instruments, chattel
paper, and guarantees held by Bank on which Borrower is liable.



NOTICES

All notices, consents, requests, approvals, demands, or other communication
(collectively, "Communication") by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three (3)
Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail or facsimile transmission; (c) one
(1) Business Day after deposit with a reputable overnight courier with all
charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below. Bank or Borrower may change
its address or facsimile number by giving the other party written notice thereof
in accordance with the terms of this Section 10.

If to Borrower: Centillium Communications, Inc.
215 Fourier Avenue
Fremont, CA 94539
Attn: Linda Reddick
ph: (510) 771-3677
fax: (510) 687-8165
lindar@centillium.com

If to Bank: Silicon Valley Bank
185 Berry Street, Bldg. 1, Suite 3000
San Francisco, CA 94107
Attn: Rick Freeman
ph: (415) 512-4247
fax: (415) 856.0810
rfreeman@svb.com

CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

-14-

--------------------------------------------------------------------------------



California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank. Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court. Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower's actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE THEIR
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED
UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES' AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure 638 through 645.1, inclusive. The private judge shall have the power,
among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure 644(a). Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

GENERAL PROVISIONS

12.1    Successors and Assigns

. This Agreement binds and is for the benefit of the successors and permitted
assigns of each party. Borrower may not assign this Agreement or any rights or
obligations under it without Bank's prior written consent (which may be granted
or withheld in Bank's discretion). Bank has the right, without the consent of or
notice to Borrower, to sell, transfer, negotiate, or grant participation in all
or any part of, or any interest in, Bank's obligations, rights, and benefits
under this Agreement and the other Loan Documents.



12.2    Indemnification

. Borrower agrees to indemnify, defend and hold Bank and its directors,
officers, employees, agents, attorneys, or any other Person affiliated with or
representing Bank harmless against: (a) all obligations, demands, claims, and
liabilities (collectively, "Claims") asserted by any other party in connection
with the transactions contemplated by the Loan Documents; and (b) all losses or
Bank Expenses incurred, or paid by

-15-

--------------------------------------------------------------------------------



Bank from, following, or arising from transactions between Bank and Borrower
(including reasonable attorneys' fees and expenses), except for Claims and/or
losses directly caused by Bank's gross negligence or willful misconduct.

12.3    Limitation of Actions

.

Any claim or cause of action by Borrower against Bank, its directors, officers,
employees, agents, accountants, attorneys, or any other Person affiliated with
or representing Bank based upon, arising from, or relating to this Loan
Agreement or any other Loan Document, or any other transaction contemplated
hereby or thereby or relating hereto or thereto, or any other matter, cause or
thing whatsoever, occurred, done, omitted or suffered to be done by Bank, its
directors, officers, employees, agents, accountants or attorneys, shall be
barred unless asserted by Borrower by the commencement of an action or
proceeding in a court of competent jurisdiction by the filing of a complaint
within one year after the first act, occurrence or omission upon which such
claim or cause of action, or any part thereof, is based, and the service of a
summons and complaint on an officer of Bank, or on any other person authorized
to accept service on behalf of Bank, within thirty (30) days thereafter.
Borrower agrees that such one-year period is a reasonable and sufficient time
for Borrower to investigate and act upon any such claim or cause of action. The
one-year period provided herein shall not be waived, tolled, or extended except
by the written consent of Bank in its sole discretion. This provision shall
survive any termination of this Loan Agreement or any other Loan Document.



12.4    Time of Essence

. Time is of the essence for the performance of all Obligations in this
Agreement.



12.5    Severability of Provisions

. Each provision of this Agreement is severable from every other provision in
determining the enforceability of any provision.



12.6    Amendments in Writing; Integration

. All amendments to this Agreement must be in writing signed by both Bank and
Borrower. This Agreement and the Loan Documents represent the entire agreement
about this subject matter and supersede prior negotiations or agreements. All
prior agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents.



12.7    Counterparts

. This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
are an original, and all taken together, constitute one Agreement.



12.8    Survival

. All covenants, representations and warranties made in this Agreement continue
in full force until this Agreement has terminated pursuant to its terms and all
Obligations (other than inchoate indemnity obligations and any other obligations
which, by their terms, are to survive the termination of this Agreement) have
been satisfied. The obligation of Borrower in Section 12.2 to indemnify Bank
shall survive until the statute of limitations with respect to such claim or
cause of action shall have run.



12.9    Confidentiality

. In handling any confidential information, Bank shall exercise the same degree
of care that it exercises for its own proprietary information, but disclosure of
information may be made: (a) to employees of Bank's Subsidiaries or Affiliates
that have a need to know; (b) to prospective transferees or purchasers of any
interest in the Credit Extensions (provided, however, if no Event of Default has
occurred and is continuing, (i) Bank shall obtain such prospective transferee's
or purchaser's agreement to the terms of this provision and (ii) upon the
occurrence and during the continuance of an Event of Default, Bank shall use
commercially reasonable efforts to obtain such prospective transferee's or
purchaser's agreement to the terms of this provision); (c) as required by law,
regulation, subpoena, or other order; (d) to Bank's regulators or as otherwise
required in connection with Bank's examination or audit; and (e) as Bank
considers appropriate in exercising remedies under this Agreement. Confidential
information does not include information that either: (i) is in the public
domain or in Bank's possession when disclosed to Bank, or becomes part of the
public domain after disclosure to Bank through no action or omission to act by
Bank; or (ii) is disclosed to Bank by a third party, if Bank does not know that
the third party is prohibited from disclosing the information.



12.10    Attorneys' Fees, Costs and Expenses

. In any action or proceeding between Borrower and Bank arising out of or
relating to the Loan Documents, the prevailing party shall be entitled to
recover its reasonable attorneys' fees and other costs and expenses incurred, in
addition to any other relief to which it may be entitled.



-16-

--------------------------------------------------------------------------------

DEFINITIONS

13.1    Definitions

. As used in this Agreement, the following terms have the following meanings:

"Account" is any "account" as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

"Account Debtor" is any "account debtor" as defined in the Code with such
additions to such term as may hereafter be made.

"Advance" or "Advances" means an advance (or advances) under the Revolving Line.

"Affiliate" of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person's senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person's managers and members.

"Agreement" is defined in the preamble hereof.

"Availability Amount" is (a) the Revolving Line minus (b) the amount of all
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit) plus an amount equal to the Letter of Credit Reserves, minus (c) the FX
Reserve, and minus (d) the outstanding principal balance of any Advances
(including any amounts used for Cash Management Services).

"Bank" is defined in the preamble hereof.

"Bank Expenses" are all audit fees and expenses, costs, and expenses (including
reasonable attorneys' fees and expenses) for preparing, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.

"Bankruptcy-Related Defaults" is defined in Section 9.1.

"Borrower" is defined in the preamble hereof

"Borrower's Books" are all Borrower's books and records including ledgers,
federal and state tax returns, records regarding Borrower's assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

"Borrowing Resolutions" are, with respect to any Person, those resolutions
adopted by such Person's Board of Directors and delivered by such Person to Bank
approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b)  attached to such certificate is a
true, correct, and complete copy of the resolutions then in full force and
effect authorizing and ratifying the execution, delivery, and performance by
such Person of the Loan Documents to which it is a party, and (c) the name(s) of
the Person(s) authorized to execute the Loan Documents on behalf of such Person,
together with a sample of the true signature(s) of such Person(s).

"Business Day" is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

"Cash Equivalents"

means (a) marketable direct obligations issued or unconditionally guaranteed by
the United States or any agency or any State thereof having maturities of not
more than one (1) year from the date of acquisition; (b) commercial paper
maturing no more than one (1) year after its creation and having the highest
rating from either Standard & Poor's Ratings Group or Moody's Investors Service,
Inc., (c) Bank's certificates of deposit issued maturing no more than one (1)
year after issue; and (d) money market funds at least ninety-five percent (95%)
of the assets of which constitute Cash Equivalents of the kinds described in
clauses (a) through (c) of this definition.



-17-

--------------------------------------------------------------------------------

"Cash Management Services"

is defined in Section 2.1.4.

"Cash Management Services Sublimit"

is defined in Section 2.1.4.



"Change in Control" means any event, transaction, or occurrence as a result of
which (a) any "person" (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Securities Exchange Act of 1934, as an amended (the "Exchange Act")),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of Borrower, is or becomes a beneficial owner (within the meaning
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of Borrower, representing a majority or more of the combined voting
power of Borrower's then outstanding securities; or (b) during any period of
twelve consecutive calendar months, individuals who at the beginning of such
period constituted the Board of Directors of Borrower (together with any new
directors whose election by the Board of Directors of Borrower was approved by a
vote of at least two-thirds of the directors then still in office who either
were directions at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason other than death
or disability to constitute a majority of the directors then in office.

"Code" is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank's Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
"Code" shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes on the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

"Collateral" is any and all properties, rights and assets of Borrower described
on Exhibit A.

"Collateral Account" is any Deposit Account, Securities Account, or Commodity
Account.

"Commodity Account" is any "commodity account" as defined in the Code with such
additions to such term as may hereafter be made.

"Communication" is defined in Section 10.

"Compliance Certificate" is that certain certificate in the form attached hereto
as Exhibit C.

"Contingent Obligation" is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but "Contingent Obligation"
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

"Control Agreement" is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

"Credit Extension" is any Advance, Letter of Credit, Term Loan, FX Forward
Contract, amount utilized for Cash Management Services or any other extension of
credit by Bank for Borrower's benefit.

-18-

--------------------------------------------------------------------------------



"Default" means any event which with notice or passage of time or both, would
constitute an Event of Default.

"Default Rate" is defined in Section 2.3(b).

"Deferred Revenue" is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

"Deposit Account" is any "deposit account" as defined in the Code with such
additions to such term as may hereafter be made.

"Designated Deposit Account" is Borrower's deposit account, account number
3300051191, maintained with Bank.

"Dollars," "dollars" and "$" each mean lawful money of the United States.

"Domestic Subsidiary" means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

"Effective Date" is the date Bank executes this Agreement and as indicated on
the signature page hereof.

"Equipment" is all "equipment" as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

"ERISA" is the Employment Retirement Income Security Act of 1974, and its
regulations.

"Event of Default" is defined in Section 8.

"Foreign Currency"

means lawful money of a country other than the United States.



"Foreign Subsidiary"

means any Subsidiary which is not a Domestic Subsidiary.



"Funding Date" is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

"FX Business Day" is any day when (a) Bank's Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.

"FX Forward Contract" is defined in Section 2.1.3.

"FX Reserve" is defined in Section 2.1.3.

"GAAP" is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

"General Intangibles" is all "general intangibles" as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security

-19-

--------------------------------------------------------------------------------



and other deposits, options to purchase or sell real or personal property,
rights in all litigation presently or hereafter pending (whether in contract,
tort or otherwise), insurance policies (including without limitation key man,
property damage, and business interruption insurance), payments of insurance and
rights to payment of any kind.

"Guarantor" is any present or future guarantor of the Obligations.

"Indebtedness" is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.

"Insolvency Proceeding" is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

"Inventory" is all "inventory" as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower's custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

"Investment" is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

"Letter of Credit" means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.

"Letter of Credit Application" is defined in Section 2.1.2(a).

"Letter of Credit Reserve" has the meaning set forth in Section 2.1.2(d).

"Lien" is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

"Loan Documents" are, collectively, this Agreement, the Perfection Certificate,
any note, or notes or guaranties executed by Borrower or any Guarantor, and any
other present or future agreement between Borrower any Guarantor and/or for the
benefit of Bank in connection with this Agreement, all as amended, restated, or
otherwise modified.

"Material Adverse Change"

is (a) a material impairment in the perfection or priority of Bank's Lien in the
Collateral or in the value of such Collateral; (b) a material adverse change in
the business, operations, or condition (financial or otherwise) of Borrower; or
(c) a material impairment of the prospect of repayment of any portion of the
Obligations.



"Material Indebtedness" is any Indebtedness the principal amount of which is
equal to or greater than $500,000.

"Net Income" means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.

"Obligations" are Borrower's obligation to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, all obligations relating to letters of credit, cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and the performance of Borrower's
duties under the Loan Documents.

"Operating Documents"

are, for any Person, such Person's formation documents, as certified with the
Secretary of State of such Person's state of formation on a date that is no
earlier than 30 days prior to the Effective Date, and, (a) if such Person is a
corporation, its bylaws in current form, (b) if such Person is a limited
liability company, its limited liability

-20-

--------------------------------------------------------------------------------



company agreement (or similar agreement), and (c) if such Person is a
partnership, its partnership agreement (or similar agreement), each of the
foregoing with all current amendments or modifications thereto.

"Payment/Advance Form" is that certain form attached hereto as Exhibit B.

"Perfection Certificate" is defined in Section 5.1.

"Permitted Distributions" means:

(a) purchases of capital stock from former employees, consultants and directors
pursuant to repurchase agreements or other similar agreements in an aggregate
amount not to exceed $50,000 in any fiscal year provided that at the time of
such purchase no Default or Event of Default has occurred and is continuing;

(b) distributions or dividends consisting solely of Borrower's capital stock;

(c) purchases for value of any rights distributed in connection with any
stockholder rights plan;

(d) purchases of capital stock or options to acquire such capital stock with the
proceeds received from a substantially concurrent issuance of capital stock or
convertible securities;

(e) purchases of capital stock pledged as collateral for loans to employees;

(f) purchases of capital stock in connection with the exercise of stock options
or stock appreciation rights by way of cashless exercise or in connection with
the satisfaction of withholding tax obligations;

(g) purchases of fractional shares of capital stock arising out of stock
dividends, splits or combinations or business combinations; and

(h) the settlement or performance of such Person's obligations under any equity
derivative transaction, option contract or similar transaction or combination of
transactions.

"Permitted Indebtedness" is:

(a) Borrower's Indebtedness to Bank under this Agreement or any other Loan
Document;

(b) any Indebtedness set forth on the Disclosure Schedules attached hereto;

(c) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(d) guaranties of Permitted Indebtedness;

(e) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(f) Indebtedness consisting of interest rate, currency, or commodity swap
agreements, interest rate cap or collar agreements or arrangements designated to
protect a Person against fluctuations in interest rates, currency exchange
rates, or commodity prices;

(g) Indebtedness among Borrower and any Guarantors or among any of Borrower's
Subsidiaries which are not Guarantors;

(h) refinanced Permitted Indebtedness, provided that the amount of such
Indebtedness is not increased except by an amount equal to a reasonable premium
or other reasonable amount paid in connection with such refinancing and by an
amount equal to any existing, but unutilized, commitment thereunder;

(i) capitalized leases and purchase money Indebtedness not to exceed $500,000
secured by Permitted Liens; and

-21-

--------------------------------------------------------------------------------

(j) any other unsecured Indebtedness not to exceed $500,000.

"Permitted Investments" are:

(a) Investments existing on the Effective Date;

(b) (i) marketable direct obligations issued or unconditionally guaranteed by
the United States or its agencies or any State maturing within 1 year from its
acquisition, (ii) commercial paper maturing no more than 2 years after its
creation and having the highest rating from either Standard & Poor's Corporation
or Moody's Investors Service, Inc., and (iii) Bank's certificates of deposit
maturing no more than 2 years after issue;

(c) Investments approved by the Borrower's Board of Directors or otherwise
pursuant to a Board-approved investment policy;

(d) (i) Investments in or to Borrower or any of its Subsidiaries that are
Guarantors and (ii) Borrower's Subsidiaries existing on the date hereof
(provided however, as long as no Event of Default has occurred or is continuing
before or after the contribution, Borrower may contribute to its Subsidiaries up
to $17,000,000 in the aggregate per fiscal year);

(e) Investments consisting of Collateral Accounts in the name of Borrower or any
Subsidiary so long as Bank has a first priority, perfected security interest in
such Collateral Accounts;

(f) Investments consisting of extensions of credit to Borrower's or its
Subsidiaries' customers in the nature of accounts receivable, prepaid royalties
or notes receivable arising from the sale or lease of goods, provision of
services or licensing activities of Borrower;

(g) Investments received in satisfaction or partial satisfaction of obligations
owed by financially troubled obligors;

(h) Investments acquired in exchange for any other Investments in connection
with or as a result of a bankruptcy, workout, reorganization or
recapitalization;

(i) Investments acquired as a result of a foreclosure with respect to any
secured Investment; and

(j) Investments consisting of interest rate, currency, or commodity swap
agreements, interest rate cap or collar agreements or arrangements designated to
protect a Person against fluctuations in interest rates, currency exchange
rates, or commodity prices.

"Permitted Liens" are:

(a) (i) Liens securing Permitted Indebtedness described under clause (b) of the
definition of "Permitted Indebtedness" or (ii) Liens arising under this
Agreement or other Loan Documents;

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, if they have no priority over any of
Bank's Liens;

(c) Liens (including with respect to capital leases) (i) on property (including
accessions, additions, parts, replacements, fixtures, improvements and
attachments thereto, and the proceeds thereof) acquired or held by Borrower or
its Subsidiaries incurred for financing such property (including accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof), or (ii) existing on property (and accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof) when acquired, if the Lien is confined to such
property (including accessions, additions, parts, replacements, fixtures,
improvements and attachments thereto, and the proceeds thereof);

-22-

--------------------------------------------------------------------------------

(d) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness it secures may not increase;

(e) leases or subleases of real property granted in the ordinary course of
business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or intellectual property) granted in the
ordinary course of Borrower's business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Bank a security interest;

(f) non-exclusive license of intellectual property granted to third parties in
the ordinary course of business;

(g) leases or subleases granted in the ordinary course of Borrower's business,
including in connection with Borrower's leased premises or leased property;

(h) Liens in favor of custom and revenue authorities arising as a matter of law
to secure the payment of custom duties in connection with the importation of
goods;

(i) Liens on insurance proceeds securing the payment of financed insurance
premiums;

(j) customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other similar agreement;

(k) Liens consisting of pledges of cash, Cash Equivalents or government
securities to secure swap or foreign exchange contracts or letters of credit;

(l) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Sections 8.4 or 8.7;

(m) Liens in favor of other financial institutions arising in connection with
Borrower's deposit or securities accounts held at such institutions;

(n) carriers', warehousemen's, mechanics', materialmen's, repairmen's or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceeding if adequate reserves with respect thereto are maintained
on the books of the applicable Person;

(o) pledges or deposits in the ordinary course of business in connection with
workers' compensation, unemployment insurance and compliance with other social
security requirements applicable to Borrower; and

(p) cash deposits for performance of bids, trade or supply contracts, leases and
other ordinary course obligations.

"Person" is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

"Prime Rate" is Bank's most recently announced "prime rate," even if it is not
Bank's lowest rate.

"Quick Assets" is, on any date, Borrower's consolidated, unrestricted cash, Cash
Equivalents, net billed accounts receivable with an invoice date within ninety
(90) days and investments with maturities of fewer than 12 months determined
according to GAAP.

"Registered Organization" is any "registered organization" as defined in the
Code with such additions to such term as may hereafter be made

-23-

--------------------------------------------------------------------------------



"Responsible Officer" is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

"Revolving Line" is an Advance or Advances in an aggregate amount of up to
$10,000,000 outstanding at any time.

"Revolving Line Maturity Date"

is September 24, 2008.



"Securities Account" is any "securities account" as defined in the Code with
such additions to such term as may hereafter be made.

"Settlement Date" is defined in Section 2.1.3.

"Subordinated Debt" is (a) Indebtedness incurred by Borrower subordinated to
Borrower's Indebtedness owed to Bank and which is reflected in a written
agreement in a manner and form reasonably acceptable to Bank and approved by
Bank in writing, and (b)  to the extent the terms of subordination do not change
adversely to Bank, refinancings, refundings, renewals, amendments or extensions
of any of the foregoing.

"Subsidiary" means, with respect to any Person, any Person of which more than
50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by such Person or one or more Affiliates of such Person.

"Tangible Net Worth" is, on any date, the consolidated total assets of Borrower
and its Subsidiaries minus (a) any amounts attributable to (i) goodwill, (ii)
intangible items including unamortized debt discount and expense, patents, trade
and service marks and names, copyrights and research and development expenses
except prepaid expenses, (iii) notes, accounts receivable and other obligations
owing to Borrower from its officers or other Affiliates, and (iv) reserves not
already deducted from assets, minus (b) Total Liabilities including Subordinated
Debt.

"Total Liabilities" is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower's consolidated balance sheet, including
all Indebtedness.

"Transfer" is defined in Section 7.1.

"Unused Revolving Line Facility Fee" is defined in Section 2.4(d).

[

Signature page follows.
]



-24-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

BORROWER:

CENTILLIUM COMMUNICATIONS, INC.

By: /s/ Faraj Aalaei
Name: Faraj Aalaei
Title: CEO

BANK:

SILICON VALLEY BANK

By: /s/ Rick Freeman
Name: Rick Freeman
Title: Relationship Manager
Effective Date: 09-27-07

[Signature page to Loan and Security Agreement]

--------------------------------------------------------------------------------

EXHIBIT A



 

The Collateral consists of all of Borrower's right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, Deposit Accounts, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and

all Borrower's Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired, (a) the presently existing
and hereafter arising issued and outstanding shares of capital stock owned by
Borrower of any Foreign Subsidiary the pledge of which would require the consent
or approval of any applicable foreign governmental authority or violate any
foreign laws applicable thereto, (b) the presently existing and hereafter
arising issued and outstanding shares of capital stock owned by Borrower of any
Foreign Subsidiary which is not a "Significant Subsidiary" (as defined in Rule
405 of the Securities Act of 1933) or (c) more than 65% of the presently
existing and hereafter arising issued and outstanding shares of capital stock
owned by Borrower of any Foreign Subsidiary, or (c) any copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and, to the extent
permitted under applicable law, any applications therefor, whether registered or
not, and the goodwill of the business of Borrower connected with and symbolized
thereby, know-how, operating manuals, trade secret rights, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing; provided, however, the Collateral shall
include all Accounts, license and royalty fees and other revenues, proceeds, or
income arising out of or relating to any of the foregoing.

Borrower has agreed not to encumber any of its copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
patent applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of Borrower connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions, and any
claims for damage by way of any past, present, or future infringement of any of
the foregoing, without Bank's prior written consent.

1

--------------------------------------------------------------------------------

EXHIBIT B

Loan Payment/Advance Request Form



Deadline for same day processing is Noon P.S.T.



Fax To:

Date: _____________________

LOAN PAYMENT

:



CENTILLIUM COMMUNICATIONS, INC.



From Account #________________________________
                  (Deposit Account #)

To Account #_____________________________________________
                  (Loan Account #)

Principal $____________________________________

and/or Interest $________________________________________________

Authorized Signature: ____________________________


Print Name/Title: _____________________________________________

Phone Number: ___________________________________

 

Loan Advance

:



Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

From Account #________________________________
                  (Loan Account #)

To Account #_____________________________________________
                  (Deposit Account #)

Amount of Advance $___________________________

All Borrower's representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

Authorized Signature: ____________________________


Print Name/Title: _____________________________________________

Phone Number: ___________________________________

 

Outgoing Wire Request

:
Complete only if all or a portion of funds from the loan advance above is to be
wired.
Deadline for same day processing is noon, P.S.T.



Beneficiary Name: _____________________________
Beneficiary Bank: ______________________________
City and State: _________________________________

Amount of Wire: $ _______________________________________
Account Number: __________________________________

 

Beneficiary Bank Transit (ABA) #: ______________

Beneficiary Bank Code (Swift, Sort, Chip, etc.): ______________________
              (For International Wire Only)

 

Intermediary Bank: _________________________________
For Further Credit to: __________________________________________

Transit (ABA) #: ____________________________________



Special Instruction:
____________________________________________________________________

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

Authorized Signature: ____________________________
Print Name/Title: _____________________________________________
Telephone #: ___________________________________

2nd Signature (if required): ____________________________
Print Name/Title: _____________________________________________
Telephone #: ___________________________________

1

--------------------------------------------------------------------------------

EXHIBIT C



COMPLIANCE CERTIFICATE



TO:

FROM:

SILICON VALLEY BANK

CENTILLIUM COMMUNICATIONS, INC.

Date: __________________________

The undersigned authorized officer of

CENTILLIUM COMMUNICATIONS, INC. ("Borrower") certifies that under the terms and
conditions of the Loan and Security Agreement between Borrower and Bank (the
"Agreement"), (1) Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below, (2) there are
no Events of Default, (3) all representations and warranties in the Agreement
are true and correct in all material respects on this date except as noted
below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4)
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank. Attached are the
required documents supporting the certification. The undersigned certifies that
these are prepared in accordance with generally GAAP consistently applied from
one period to the next except as explained in an accompanying letter or
footnotes. The undersigned acknowledges that no borrowings may be requested at
any time or date of determination that Borrower is not in compliance with any of
the terms of the Agreement, and that compliance is determined not just at the
date this certificate is delivered. Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Agreement.



Please indicate compliance status by circling Yes/No under "Complies" column.



Reporting Covenant

Required

Complies

     

Financial statements with

Compliance Certificate

If there are any Credit Extensions

outstanding, monthly within 30 days.

If there are no Credit Extensions outstanding, quarterly within 45 days.

Yes No

Annual financial statement (CPA Audited or Company prepared, as applicable),
10-K + CC

Within 5 days after filing with SEC

but no later than 90 days after FYE

Yes No

10-Q (including financial statements) + CC

Within 5 days after filing with SEC

but no later than 45 days after FQE

Yes No

8-K

Within 5 days after filing with SEC

Yes No

A/R & A/P Agings

If there are any Credit Extensions

outstanding, monthly within 30 days.

If there are no Credit Extensions outstanding, quarterly within 45 days.

Yes No

Business Forecasts

Within 45 days after FYE

Yes No

 

Financial Covenant

Required

Actual

Complies

       

Maintain on a [Monthly] [Quarterly] Basis:

     

Monthly Minimum Quick Ratio

1.50:1.0

_____:1.0

Yes No

Quarterly Minimum Tangible Net Worth

9/30/07 and 12/31/07

$12,500,000 +50% Net Income +

50% (equity and Subordinated Debt issuances)

Each quarter thereafter

$11,500,000 +50% Net Income +

50% (equity and Subordinated Debt issuances)

$_______

Yes No

The following financial covenant analys[is][es] and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.

1

--------------------------------------------------------------------------------



The following are the exceptions with respect to the certification above: (If no
exceptions exist, state "No exceptions to note.")

------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
---------------------------------------------------------------------------------

CENTILLIUM COMMUNICATIONS, INC.

 

By:

Name:

Title:

BANK USE ONLY

Received by: _____________________

authorized signer

Date: _________________________

Verified: ________________________

authorized signer

Date: _________________________

Compliance Status: Yes No

2

--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate



Financial Covenants of Borrower



 

Dated: ____________________

I. Quick Ratio (Section 6.7(a))

Required: 1.50:1.00

Actual:

A.

Aggregate value of the unrestricted cash and Cash Equivalents of Borrower and
its Subsidiaries

$



B.

Aggregate value of the net billed accounts receivable of Borrower and its
Subsidiaries

$

C.

Aggregate value of the Investments with maturities of fewer than 12 months

of Borrower and it Subsidiaries

 

$

D.

Quick Assets (the sum of lines A through C)

$

E.

Aggregate Indebtedness of Borrower and its Subsidiaries

$

F.

Quick Ratio (line D divided by line E)



Is line E equal to or greater than 1.50:1:00?

 

_______  No, not in compliance

 _______ Yes, in compliance

II. Tangible Net Worth (Section 6.7(b))

Required:

9/30/07 and 12/31/07

$12,500,000 +50% Net Income +

50% (equity and Subordinated Debt issuances)

Each quarter thereafter

$11,500,000 +50% Net Income +

50% (equity and Subordinated Debt issuances)

Actual:

A.

Total assets

$



B.

Goodwill

$



C.

intangible items including unamortized debt discount and expense, patents, trade
and service marks and names, copyrights and research and development expenses
except prepaid expenses

$



D.

notes, accounts receivable and other obligations owing to Borrower from its
officers or other Affiliates

$



E.

reserves not already deducted from assets

$



F.

Total Liabilities including Subordinated Debt

$



G.

50% Net Income

$



3

--------------------------------------------------------------------------------



H.

50% Equity issuances

$



I.

50% Subordinated Debt

$



J.

II. A minus II.B minus II.C minus II.D minus II.E minus II.F plus II.G plus II.H
plus II.I

$



 

Is line J equal to or greater than the minimum amounts permitted above?

 

_______  No, not in compliance

 _______ Yes, in compliance